Per Curiam :
The personal estate of a decedent must first be applied to the payment of his debts, unless the contrary be directed by the testator in express words, or by clear and manifest intention. In this case, the testator first directed that all his debts be paid by his executrix. Then, after giving certain specific articles to his stepson, he gave to the appellant “all the rest and residue ” of his personal estate, whether it consisted of money in his house or in bank, or invested in stocks, bonds, or mortgages, or consisting of his household goods. This general reference to this kind of property he possessed did not destroy the residuary character of the devise. Thus holding, she cannot, as against the debts of the testator, take the personal estate discharged from their payment, and cast them on the real estate.
Decree affirmed and appeal dismissed at the cost of the appellant.